DETAILED ACTION
This action is in response to applicant’s amendment received 11/20/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In the specification filed 10/7/2019, line 4 of [0033] refers to the shelf members as 102A and 102b when the shelf members are 110 and 112.  102A and 102b are the shelf supporting members.  
In the specification filed 10/7/2019, lines 1-2 of [0039] both the first and second shelf members are referred to as 110.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rollers recited in claim 3, the series of locking slots recited in claim 5 and the mounting frame recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-12 & 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled 
Regarding claim 1, in lines 5-6, the limitation “connected to a first tract on the first support arm and second tract on the second support arm” is not enabled because the specification does not describe or mention a “tract”.  The examiner is unsure what is meant by this limitation.  
Regarding claim 1, lines 14-17, the limitation “a lock for detachably locking the second shelf member from the first shelf [member] so to permit the second shelf to slide horizontally with respect to the second shelf member” is not enabled because the specification does not describe the second shelf member to slide horizontally with respect to the second shelf member.  For purposes of examination in line 17, “second shelf member” will be treated as it read --first shelf member--.  Appropriate correction is required.  
Regarding claim 7, the limitation “wherein the second shelf member slides or arrives over the first shelf member to complete a shelf surface in the extended position of the first tract and the second tract” is not enabled because the specification makes no mention of a “tract” and the examiner is not sure how a tract or track can have an extended position.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-12 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "a first tract" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --first track--.  Appropriate correction is required.  
Claim 1 recites the limitation "a second tract" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --second track--.  Appropriate correction is required.  
Claim 1 recites the limitation "second shelf support" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --second shelf member--.   Appropriate correction is required.   
Claim 12 recites the limitation "the first shelf support member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 9-12 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercier et al. (US patent application publication 2018/0020848) (hereinafter Mercier).
Regarding claim 1, as best understood, Mercier discloses a shelving system comprising: a first shelf member (112) fixedly on a first support arm (110) and a second support arm (110); a second shelf member (120) positioned above the first shelf member (Fig. 1B) and connected to a first tract (106) on the first support arm and a second tract on the second support arm (Fig. 1B) wherein the first tract slides along the first support arm, the second tract slides along the second support arm and the second shelf member is flat, and the second shelf support slides in front of the first shelf member (Fig. 1B); a lock (150) for detachably locking the second shelf member from the first shelf so to permit the second shelf to slide horizontally with respect to the second shelf member ([0080]).
Regarding claim 3, as best understood, Mercier discloses a shelving system wherein the first track slides with respect to the first support arm through rollers ([0065] teaches bearing slides).
 Regarding claim 6, as best understood, Mercier discloses a shelving system wherein the second shelf member is adapted to horizontally move from a retracted position (Fig. 1A) to an extended position (Fig. 1B), wherein the extended position includes the second shelf member entirely in front of the first shelf member (Fig. 1B).
Regarding claim 7, as best understood, Mercier discloses a shelving system wherein the second shelf member slides or arrives over the first shelf members to complete a shelf surface in the extended position of the first tract and the second tract (Fig. 1B).
Regarding claim 9, as best understood, Mercier discloses a shelving system wherein each of the shelf support members includes a support arm and a mounting hook (104), and wherein the support arm provides support for mounting of the first shelf member (Fig. 1B) and the second shelf member (Fig. 1B), and the mounting hook mounts the shelf support members on mounting slots of a mounting frame [0065].
Regarding claim 10, as best understood, Mercier discloses a shelving system wherein the first tract is slidably mounted on the top surface of the first support arms of the first shelf support members (Fig. 1B).
Regarding claim 11, as best understood, Mercier discloses a shelving system wherein the first tract is connected to the first support arm (Fig. 1B).
Regarding claim 12, as best understood, Mercier discloses a shelving system wherein the first tract is connected to the first support arm through a channel extending from the first shelf support member (Fig. 1B, the vertical and horizontal portion of 104 form a channel).  
Regarding claim 14, as best understood, Mercier discloses a shelving system further comprising a back cover (125) mounted to the second shelf at the back.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier.
Regarding claim 8, as best understood, Mercier teaches the shelving system as claimed.  Mercier does not teach a shelving system wherein the second shelf member includes spring members, and wherein when the lock is disengaged, the spring members automatically return at their initial rest position under the bias of internal spring structures associated with spring members, so as to return the second shelf members to the retracted position.
Since applicant did not traverse the examiner’s taking of OFFICIAL NOTICE that spring members for returning shelf members to a retracted position are common and well known in the art this has become admitted prior art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Mercier wherein the second shelf member includes spring members, and wherein when the lock is disengaged, the spring members automatically return at their initial rest position under the bias of internal spring structures associated with spring members, so as to return the second shelf members to the retracted position, because this arrangement would have allowed the shelf to reduce it footprint automatically.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of Szpak et al. (US patent application publication 2014/0190917) (hereinafter Szpak).
Regarding claim 5, as best understood, Mercier discloses a shelving system comprising: a first shelf member (112) fixedly on a first support arm (110) and a second support arm (110); a second shelf member (120) positioned above the first shelf member (Fig. 1B) and connected to a first tract (106) on the first support arm and a second tract on the second support arm (Fig. 1B) wherein the first tract slides along the first support arm, the second tract slides along the second support arm and the second shelf member is flat, and the second shelf support slides in front of the first shelf member (Fig. 1B); a lock (150) for detachably locking the second shelf member from the first shelf so to permit the second shelf to slide horizontally with respect to the second shelf member ([0080]).
Regarding claim 5, Mercier, as modified, teaches the shelving system as claimed.  Mercier, as modified, does not teach a shelving system wherein the lock include a series of 
Szpak teaches a shelving system with a lock (292) that includes a series of locking slots disposed at various points along the side edges of the support arm to allow for customization of a location of the shelf member (Fig. 17 of Szpak).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Mercier wherein the lock include a series of locking slots disposed at various points along the side edges of the first shelf member to allow for customization of a shelf size of the second shelf member in view of Szpak’s teaching, because this arrangement would have allowed the location of the second shelf member.  
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Mercier does not disclose a second shelf that is exposed when the first shelf is extended, the examiner disagrees.  Fig. 1B shows a second shelf 112 that is exposed when first shelf 120 is exposed.  
Regarding applicant’s argument that Mercier does not disclose a two shelf system in which the first shelf is locked over the second shelf, the examiner disagrees.  Fig. 1A shows a first shelf 120 locked over second shelf 112.  
Regarding applicant’s argument that Mercier does not disclose a system in which both shelfs are flat, the examiner disagrees.  Fig. 1B shows both shelves 112 and 120 to be flat.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637